Exhibit 10.1

 

THE VALSPAR CORPORATION

KEY EMPLOYEE ANNUAL BONUS PLAN

 

(as amended and restated on October 20, 2009)

 

PURPOSE:

The purpose of The Valspar Corporation Key Employee Annual Bonus Plan is to more
closely align the goals and motivation of management with those of other Valspar
shareholders and to provide key personnel with a long-term capital appreciation
opportunity. This purpose is accomplished by providing cash bonuses based on
performance; granting options to acquire Valspar stock; and granting the
opportunity to earn Restricted Stock based on performance.

 

DEFINITIONS:

Any capitalized terms used in this Plan, but not defined herein, shall have the
meanings set forth in the Omnibus Equity Plan.

 

“Cash Bonus Target Amount” shall mean the target bonus amount established for a
Participant for a particular Fiscal Year as set forth in Section 2 below.

 

“Earned Cash Bonus Amount” shall mean the amount of the actual cash bonus earned
for the Fiscal Year based on performance, as set forth in Section 2 below.

 

“Earned Restricted Amount” shall mean the dollar amount of the actual Restricted
Stock award earned by a Participant for the Fiscal Year based on performance, as
set forth in Section 3 below.

 

“Employee” shall mean each person who is an employee of Valspar or any
Subsidiary which term shall include both full and part-time employees but shall
not include independent contractors providing services to Valspar or its
Subsidiaries.

 

“Fiscal Year” shall mean the period corresponding with each of the fiscal years
of Valspar.

 

“LTI Target Value” shall mean the target long term incentive value established
by the Committee for each Participant for each Fiscal Year, determined by the
Committee as provided herein.

 

“Omnibus Equity Plan” shall mean the 2009 Omnibus Equity Plan of Valspar.

 

“Participant” shall mean an Employee whom the Committee has determined to permit
to become a Participant, who remains a Participant pursuant to the provisions of
Section 1 of the Plan.

 

“Plan” shall mean The Valspar Corporation Key Employee Annual Bonus Plan, as set
forth herein and as amended from time to time.

 

“Plan Administrator” shall mean the person or persons designated as such from
time to time by the Committee. If no person is designated as the Plan
Administrator, the Plan Administrator shall be the Secretary of Valspar.

 


--------------------------------------------------------------------------------


“Restricted Target Amount” shall mean the target dollar amount established for a
Participant for the award of Restricted Stock for a particular Fiscal Year as
set forth in Section 3 below.

 

“Termination for Cause” shall mean the termination of employment with Valspar as
a result of an illegal act, gross insubordination or willful violation of a
Valspar policy by an Employee.

 

“Valspar” shall mean The Valspar Corporation, a Delaware corporation, with its
principal offices in Minneapolis, Minnesota.

 

PLAN:

 

1.  Participants:   Before the first day of each Fiscal Year, the Committee
shall determine the Employees who will be Participants under the Plan for that
Fiscal Year and the LTI Target Value for each Participant. The Committee may
also designate newly hired or promoted Employees as Participants during the
Fiscal Year. A Participant will cease being a Participant upon the earlier of
(i) his/her termination of employment with Valspar for any reason or (ii) a
determination by the Committee that he/she shall no longer be a Participant.

 

2.  Cash Bonus Determination and Amount:

 

(a)  Each Participant will be eligible for the opportunity to earn a cash
incentive bonus for the Fiscal Year. The amount of the cash bonus will be
determined consistent with the provisions of the Omnibus Equity Plan governing
Performance Awards.

 

(b)  The Cash Bonus Target Amount will be calculated as a percentage of the
Participant’s base salary earned in the Fiscal Year. The Earned Cash Bonus
Amount will be a percentage of the Cash Bonus Target Amount, to be determined
based on the performance of the Participant and/or Valspar for such Fiscal Year.

 

(c)  Notwithstanding the fact that the Earned Cash Bonus Amount is not
determined until after the end of each Fiscal Year, a person who is a
Participant on the last day of a Fiscal Year shall be entitled to his/her Earned
Cash Bonus Amount for such Fiscal Year, even if he or she is not a Participant
on the date the Earned Cash Bonus Amount is determined, unless he or she was the
subject of a Termination for Cause.

 

3.  Restricted Stock:

 

(a)  Each Participant will be eligible to earn an award of Restricted Stock for
each Fiscal Year, to be awarded during the first fiscal quarter of the following
Fiscal Year. Each Participant will be notified of the number of shares of
Restricted Stock awarded to him/her as soon as practicable after the date of the
award. Terms of the Restricted Stock are described in Exhibit A.

 

(b)  The amount of the Restricted Stock award to a Participant for any Fiscal
Year will be determined as follows: (i) the Committee will identify specific
performance targets, with the Restricted Target Amount for the award equal to
fifty percent (50%) of the Participant’s LTI Target Value; (ii) performance
targets for awards of Restricted Stock may, but need not, be the same targets as
those used for the cash incentive bonus calculation described in Section 2(b);
(iii) the award of Restricted Stock will be considered a Performance Award and
will be determined consistent with the provisions of the Omnibus Equity Plan
governing Performance Awards; (iv) on or before the award date for the
Restricted Stock, the Committee will determine the Participant’s Earned
Restricted Amount for the Fiscal Year; and (v) the number of shares of
Restricted Stock covered by the award will be the Participant’s Earned
Restricted Amount, divided by the Fair Market Value of a share of Common Stock
on the award date.

 


--------------------------------------------------------------------------------


(c)  A person who is a Participant on the last day of a Fiscal Year and has a
Retirement before the award date of the Restricted Stock for the Fiscal Year
will be entitled to receive his or her award of Restricted Stock during the
first quarter of the following Fiscal Year. In any other case, if a Participant
is no longer an Employee at the time of such award date, the Participant shall
not receive the award of Restricted Stock.

 

(d)  At any time before the award of Restricted Stock to a Participant for a
Fiscal Year, the Committee may elect, in its sole discretion, to instead (i)
award a Performance Award payable in cash rather than Restricted Stock, in an
amount equal to the Participant's Earned Restricted Amount, or (ii) award a
Performance Award payable in the form of the same number of Restricted Stock
Units as the shares of Restricted Stock the Participant would otherwise have
received under this Section 3. Any Restricted Stock Units awarded pursuant to
the preceding sentence will become vested and will be payable at the same time
the Restricted Stock for which the award has been substituted would have vested.

 

4.  Nonstatutory Stock Options:

 

(a)  For each Fiscal Year, each Participant will be granted a nonstatutory stock
option under the Omnibus Equity Plan. The number of shares of Common Stock
included in the stock option for each Participant will be calculated so that the
fair value of the stock option as determined by the Committee will be equal to
fifty percent (50%) of the LTI Target Value for that Participant for that Fiscal
Year.

 

(b)  Each Participant will be notified of the number of shares subject to the
stock option and the exercise price per share as soon as practicable after the
date of the grant. Terms of the stock options are described in Exhibit A.

 

5.  Amendments: The Board of Directors of Valspar or the Committee may, at any
time and without further action on the part of the shareholders of Valspar,
terminate this Plan or make such amendments as it deems advisable and in the
best interests of Valspar; provided, however, that no such termination or
amendment shall, without the consent of the Participant, materially adversely
affect or impair the right of the Participant with respect to an Earned Cash
Bonus Amount or Earned Restricted Amount that the Participant has already earned
or an award of Restricted Stock or a grant of a nonstatutory stock option or
other benefits that the Participant has already received under the Plan.

 


--------------------------------------------------------------------------------


EXHIBIT A

OFFICERS

Restricted Stock Terms and Conditions

Vesting/Forfeiture

•     The Restricted Stock vests on the third anniversary of the award date, or
earlier upon death, Disability, Retirement* or Change in Control. The Restricted
Stock will be forfeited if the Participant’s employment with Valspar terminates
prior to vesting.

Retirement*

•     100% vested, subject to forfeiture or repayment if the Participant
violates his or her three-year non-compete agreement before the Restricted Stock
would normally have vested (the third anniversary of the award date).

Death and Disability

•     100% vested

Change in Control

•     100% vested

Stock Option Terms and Conditions

Option Term

•     10 years

Vesting

•     33 1/3% per year, fully exercisable three years after date of grant

Retirement*

•     100% vested

•     fully exercisable for remainder of option term, provided the Participant
does not violate his or her non-compete agreement

Death and Disability

•     100% vested

•     1 year to exercise, not to exceed original option term

Change in Control

•     100% vested for remainder of option term

Termination

•     per cent vested at time of termination

•     30 days to exercise, not to exceed original option term

Termination For Cause

•     forfeit unexercised options

 

* Retirement is defined in Section 11.4 of the Omnibus Equity Plan as the
termination of employment with the Company or a Subsidiary for any reason other
than death, Disability or Termination for Cause at any time after the
Participant has attained the age of 55 if the Participant has executed a
three-year non-compete agreement.


--------------------------------------------------------------------------------